DENIED; Opinion Filed June 10, 2013.




                                        S  In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                     No. 05-13-00710-CV

  IN RE DANA WALLACE SHELTON F/K/A DANA WALLACE BOURQUE, Relator

                 Original Proceeding from the 330th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DF-07-01651

                              MEMORANDUM OPINION
                        Before Justices Moseley, Francis, and Fillmore
                                 Opinion by Justice Moseley
       Relator contends the trial court erred in denying her motion to transfer venue. The facts

and issues are well known to the parties, so we need not recount them herein. Based on the

record before us, we conclude relator has not shown she is entitled to the relief requested. See

TEX. R. APP. P. 52.8(a); Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992) (orig.

proceeding). Accordingly, we DENY relator’s petition for writ of mandamus.




                                                  /Jim Moseley/
                                                  JIM MOSELEY
                                                  JUSTICE

130710F.P05